___________

                                     No. 95-4066
                                     ___________

Brian D. Gale, DM,                       *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of North Dakota.
Podiatry Insurance Company               *       [UNPUBLISHED]
of America, a foreign mutual,            *
                                         *
              Appellee.                  *


                                     ___________

                        Submitted:   September 24, 1996

                            Filed:   October 2, 1996
                                     ___________

Before BOWMAN, LOKEN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Dr. Brian D. Gale appeals from the district court's1 grant of summary
judgment in favor of Podiatry Insurance Company of America (PICA).      Having
carefully reviewed the record and the parties' briefs, we conclude that the
judgment of the district court was correct.        Accordingly, we affirm.   See
8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
     The HONORABLE PATRICK A. CONMY, United States District Judge
for the District of North Dakota.